NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RUBEN GIL,                                      No.    18-56301

                Plaintiff-Appellant,            D.C. No. 3:17-cv-00698-CAB-JMA

 v.
                                                MEMORANDUM*
SANCHEZ, Captain; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                 Cathy Ann Bencivengo, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Ruben Gil, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his safety in violation of the Eighth Amendment. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Williams v. Paramo, 775



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1182, 1191 (9th Cir. 2015), and we affirm.

      The district court properly granted summary judgment. Gil did not exhaust

his administrative remedies prior to filing this action and failed to raise a genuine

dispute of material fact as to whether there was “something in his particular case

that made the existing and generally available administrative remedies effectively

unavailable to him.” Albino v. Baca, 747 F.3d 1162, 1172 (9th Cir. 2014) (en

banc); see also Woodford v. Ngo, 548 U.S. 81, 90 (2006) (“[P]roper exhaustion of

administrative remedies . . . means using all steps that the agency holds out, and

doing so properly (so that the agency addresses the issues on the merits).” (citation

and internal quotation marks omitted)); McKinney v. Carey, 311 F.3d 1198, 1199-

1200 (9th Cir. 2002) (a grievance must be fully exhausted before a § 1983 action is

filed; exhaustion during the pendency of the litigation is insufficient because

exhaustion is a precondition to suit). Moreover, Gil failed to raise a genuine

dispute of material fact as to whether defendants knew of and disregarded a

substantial risk to his safety. Farmer v. Brennan, 511 U.S. 825, 837 (1994) (“[A]

prison official cannot be found liable under the Eighth Amendment for denying an

inmate humane conditions of confinement unless the official knows of and

disregards an excessive risk to inmate health or safety; the official must both be

aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists, and he must also draw the inference.”).


                                           2
      The district court did not abuse its discretion by denying Gil’s request to

continue summary judgment in order to conduct additional discovery because Gil

failed to demonstrate how additional discovery would have precluded summary

judgment. See Family Home & Fin. Ctr., Inc. v. Fed. Home Loan Mortg. Corp.,

525 F.3d 822, 827 (9th Cir. 2008) (setting forth standard of review and explaining

that the burden is on the party seeking a continuance in order to conduct additional

discovery to proffer sufficient facts to show that the evidence sought would

preclude summary judgment).

      AFFIRMED.




                                         3